—Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James H. Dillon, J.), entered September 11, 2008. The judgment, inter alia, dismissed the petition for a writ of habeas corpus.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment vacating a writ of habeas corpus and dismissing his petition. This appeal has been rendered moot by petitioner’s rerelease to parole supervision (see People ex rel. Hampton v Dennison, 59 AD3d 951 [2009], lv denied 12 NY3d 711 [2009]; People ex rel. Alexander v Walsh, 303 AD2d 1015 [2003], lv denied 100 NY2d 505 [2003]). In any event, petitioner’s contentions with respect to the preliminary parole revocation hearing are rendered moot by the determination following the final parole revocation, at which petitioner admitted that he violated conditions of his parole (see Alexander, 303 AD2d 1015 [2003]). No exception to the mootness doctrine applies herein (see id.; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present— Scudder, P.J., Centra, Fahey, Carni and Pine, JJ.